 



Exhibit 10.4
HAMILTON BEACH/PROCTOR-SILEX, INC.
LONG TERM INCENTIVE
COMPENSATION AWARD
(NOT TRANSFERABLE)
Form of Award Unit CERTIFICATE
Hamilton Beach/Proctor-Silex, Inc. (the “Company”) pursuant to action of the
Compensation Committee of its Board of Directors (the “Committee”), hereby
grants to «Name» (the “Grantee”), «Award_Units» Award Units having an Award Unit
Price of $«Unit_Price» per Unit pursuant to and subject to the provisions of the
Hamilton Beach/Proctor-Silex, Inc. Long Term Incentive Compensation Plan (the
“Plan”). This Award is granted, and this Certificate has been executed at Glen
Allen, VA, as of January 1, 2007, the “Date of Grant”. The Award Units granted
in this Certificate shall have a maturity date of January 1, 2012 (but shall
mature earlier in accordance with Plan terms on death, disability or
retirement).
Recipient acknowledges having received a complete copy of the Plan.
(HAMILTON BEACH LOGO) [l19315al1931501.gif]

             
 
           
 
  By:   ****************************    
 
           
 
           Michael J. Morecroft    
 
           President & Chief Executive Officer    

Please review carefully the summary of general provisions pertinent to this
award on the reverse side.

 



--------------------------------------------------------------------------------



 



Form of Award Unit Certificate
General Provisions **

1.   Vesting/Taxes: These Award Units are fully vested as of the Grant Date. As
a result, they are subject to US FICA taxes when granted. (However, under
current tax law, they are not subject to US Federal, state or local income taxes
until paid out.) All payments under the Plan will be reduced by the amount of
any employment or other taxes that are required to be withheld therefrom.

2.   Payment Restrictions: The Award Units granted under the Award are subject
to a payment restriction for a period of five years from the Grant Date (the
“Maturity Date”). However, these payment restrictions automatically lapse upon
death or a termination of employment due to Disability or Retirement. The
Committee may not accelerate the time at which such payment restrictions will
lapse. In addition, the Maturity Date for certain “key employees” (generally,
the top 50 paid employees across the NACCO group) will be delayed until 6 months
after retirement.

3.   Payment Date / Value: Unless a Participant makes a deferral election under
Paragraph 4 below, as soon as practicable following the lapse of a payment
restriction applicable to an Award pursuant to Paragraph 2 above, the Company
will deliver to the Participant (or, if applicable, his Beneficiary), a check in
full payment of the Book Value Units granted pursuant to the Award. For
participants who are employed on the Maturity Date, the value of the Book Value
Units is based on the Book Value as of the Quarter Date immediately preceding
the Maturity Date. For Participants who terminate employment before the Maturity
Date for reasons other than Disability or Retirement, the value of the Book
Value Units is based on the Book Value as of the ending Quarter Date coincident
with or immediately preceding the date of termination (despite the fact that
payment is not made until Maturity Date). Finally, for Participants who die or
who terminate employment before the Maturity Date due to Disability or
Retirement, the value of the Book Value Units is based on the Book Value as of
the ending Quarter Date coincident with or immediately preceding the death,
Disability or Retirement (or 6 months later in the case of key employees).

4.   Deferral Option: A U.S. participant has the ability to make an irrevocable
election to defer receipt of his entire Award under the Plan. A separate
deferral election must be made with respect to each Award granted under the
Plan. The Awards that are subject to a deferral election continue to be subject
to the terms and conditions of the Plan and will continue to be valued in
accordance with the terms of the Plan until the date of payment. In order to
make a deferral election, the election (i) must apply to 100% of an Award
granted for a particular year, (ii) must be made at least 12 months prior to the
Maturity Date of the Award and (iii) will not be given effect until at least
12 months after the date on which the election is made. If a valid and timely
deferral election is made with respect to an Award, the payment of the Award
will automatically be deferred until the 10th anniversary of the Grant Date of
such Award and will then be paid in the form of a lump sum payment as soon as
practicable after the 10th anniversary date. Deferred Awards will be valued
based on the Book Value as of the Quarter Date coincident with or immediately
preceding the 10th anniversary date. Notwithstanding the foregoing, all deferral
elections will automatically terminate (and will be void and of no further
effect) upon a Participant’s death or termination of employment due to
Disability. If a deferral election is voided, payment of the deferred Awards
will be made as soon as practicable following the date of the Participant’s
death or termination of employment due to Disability, based on the Book Value as
of the Quarter Date coincident with or immediately preceding such date.

5.   Assignability: This Award is not transferable for any reason whatsoever;
provided, however, that upon the death of a Participant the right to the
proceeds of this Award will be transferred to a Beneficiary.

6.   No Right of Employment: Neither the adoption or operation of the Plan, nor
any document describing or referring to this Plan, or any part thereof, shall
confer upon any employee any right to continue in the employ of the Company or
shall in any way affect the right and power of the Company to terminate the
employment of any employee at any time with or without assigning a reason
therefor to the same extent as the Company might have done if this Plan had not
been adopted.

7.   Limitation of Rights: No trust has been created by the Company for the
payment of Book Value Units granted under this Plan; nor have the grantees of
Awards been granted any lien on any assets of the Company to secure payment of
such benefits. This Plan represents only an unfunded, unsecured promise to pay
by the Company and the grantees hereunder are unsecured creditors of the
Company.

     **Disclaimers:

  •   The IRS has not issued the final guidance that is needed to bring the Plan
into compliance with the requirements of the American Jobs Creation Act of 2004
(the “Act”). Additional Plan amendments may be required. You will be notified if
any amendments are made and, if any substantive changes are required, you will
be issued a revised Certificate at that time.     •   Words used in this Award
Certificate that are defined in the Plan are used herein as so defined. The
terms of this Award are subject to all terms and conditions of the Plan
document. The Company reserves the right to amend or terminate the Plan at any
time.

 